Conger, J. We feel compelled to reverse this judgment on the ground that the damages found by the jury are excessive. After a careful consideration of the evidence, we are unable to find anything which would warrant the jury in finding malice, oppression or wantonness in the conduct of appellant. There were some trifling things of Berkenmeyer’s in the box mingled with those of appellee upon which a levy could be rightfully made. He was seeking to collect a just debt, and for a mistake in seizing property that did not belong to his debtor, under tlie .circumstances shown by tho evidence, he should not he held liable for punitive damages. The just demands of appellee, we think, are fully met when she recovers all actual damage she sustained by the levy; but to permit a jury to go beyond that, and punish appellant with about one hundred and fifty dollars smart money, is to make the law an instrument of revenge instead of a dispenser of justice. Although no objection was made to the evidence of defendant in error in reference to amounts paid out for attorney’s fee and railroad fare, we arc inclined to think those amounts not proper subjects for the assessment of damages, in a ease where punitive or vindictive damages are not proper. We have commented at length upon this subject in the case of Jones v. The People, for use, etc., decided at the present term. The judgment will he reversed and the cause remanded. Reversed and remanded.